Conviction for possessing intoxicating liquor for purpose of sale; punishment, one year in the penitentiary.
We find in this record no bills of exception. The facts show that appellant's premises were searched with his consent, and in a hole in the barn under a pile of maize was found a quantity of beer in a barrel with ice around it, and in a cabinet in the house nine pints of whisky were found. When the whisky was found one of the officers asked appellant what he had to say, and he replied that he had nothing to say. Appellant's step-son testified and claimed that he had put the beer and whisky where they were found. The trial court instructed the jury that if they found that the whisky belonged to or was in the possession of said stepson, or if they had a reasonable doubt of this, they should acquit.
Appellant presented a number of exceptions to the charge of the court. Each of these exceptions has been carefully considered, and is not deemed to point out anything in the charge which was wrong. We do not think it necessary to have charged upon principals under the facts of the case, and we think the court's definition of possession was legally correct and applicable to the facts.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.